internal_revenue_service p o box cincinnati om department of the treasury number release date date novambar legend w organization x corporation scholarship program adninistrator employer identification nuzber contact person - contact telephone number id number vil to a private is classified as of the code and that it of the internal_revenue_code of the internal_revenue_code or a similar dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 dated december our records indicate that w was recognized as exempt from faderal incone tax under section s01 c foundation as defined in section dollar_figure a your letter indicates that w will opezate a grant-making program called is to make scholarship awards under an employer-related the purpose of grant program to benefit the dependent_children of employees at x is help eligible individuals solely for the purpose of making it financially possible to obtain an education the scholarships will be administered by z which is an exempt_organization under sec_501 organization of x who have a minimum of one year_of_service with x of the application no other eligibility requirements related to deadline date dependent_children are defined as naturally and legally employment with x adopted children or stepchildren age or younger living in the employee s household or primarily supported by the employee persons eligible for the scholarship are dependent_children school seniors or graduates who plan to enroll or students who are already enrolled in four-year college or university ox vocational-technical school and the minimum standards for admission to an educational_institution for which the scholarships are available the educational_institution must normally maintain a regular faculty and curriculum and normally have a regularly enrolled body of students in attendance at the place where its educational activities are carried on within the meaning of sec_170th a a who are high a full-time undergraduate course of study at an accredited two or meet y will be awarded to dependent_children of full-time employees there will be as the selection w may require the but will consist of applicants will be required to w may reduce but may not increase the number of and only the selection committee can vary the amounts of scholarships may be selection committee members will not be in a position to a former employee of w or x the selection of individual scholarship recipients will be made by a selection committee designated by awards will be made solely in the order recommended by scholarships awarded scholarships recommended by the selection committee granted to dependents of exempt and non-exempt employees based on the number of applications submitted in each employee group selection committee to forward to the selections made by the selection committee for the purpose of verifying the selection criteria followed by the selection committee in considering the candidates and in making its selections comply with these scholarship award procedures committee will be totally independent of w and x except for the participation on the committee derive a private benefit directly or indirectly no member of the selection committee will be individuals knowledgeable in the education field so that they have the background and knowledge to properly evaluate the potential applicants the criteria for selecting scholarship xecipients are as follows selection of recipients will be based on objective standards completely unrelated to the employment of the applicants or their parents guardians or to x's line_of_business the objective standards may include prior academic performance and future potential performance on tests designed to measure ability and aptitude for higher education leadership and participation in school and community activities work experience unusual personal or family circumstances reconmendations from instructors or other persons unrelated to the candidate and conclusions drawn from personal interviews as to motivation and character financial need may be considered in the future as a standard for determining the recipient submit a complete biographical record supporting materials including academic report information relating to work history community involvement statement of educational and career aspirations and goals a personal statement and letters of reference applicants will be solicited through xs newsletters emails and or intranet directed to all full-time employees of x identified as the grantor of the scholarships scholarships will be made by the selection committee or w scholarships will be available for all courses of study conditions on what the recipient must study in order to receive the scholarship each recipient will receive a letter sent by which will outline the terms ang conditions of the scholarship communicate his her acceptance by returaing a signed copy of the letter accepting the terms and conditions of the scholarship to z the terms’ and conditions will include the specific purpose of the scholarship its duration the total amount of the scholarship requirements for submitting reports and documentation including due dates for submitting reports and documents the xecipient will be advised in the letter that the amounts granted may only be used for his her tuition and fees required for enrollment the educational_institution and including room and board or attendance at fees dooks supplies and equipment required for courses of instruction at the educational_institution the recipient will be told if any portion of the scholarship is not so used it must be returned to w scholarships may be paid directly to the recipient by z educational_institution on behalf of to use the grant to pay the recipient’s expenses only if the recipient is enrolled in good standing at the educational_institution an educational_institution unless the educational_institution agrees to or to the applicable no payment will be made the recipient will be required to w will be the organization public announcements of there will be no the recipient if a final report will be it bas received the recipient's this confirmation and verification procedure will not be z will confirm a recipient's enrollment and arrange to receive a report of the recipient's courses taken and grades received in each academic period the report must be verified by the educational_institution attended by the recipient and will be obtained at least once a year obtained upon completion of the course of study at the educational_institution conducted if the scholarship is awarded directly to the educational_institution w will review each report submitted by and or tne recipient to determine if purposes are being or have been fulfilled the scholarship w will look into any questions that have been raised requiring further examination or investigation the investigation will occur when the reports indicate any or all of the scholarship funds are being used for purposes other than the intended purpose for the scholarship this will include tne failure to submit reports after a reasonable_time has elapsed from their due_date w if determines any part of the scholarship has been used for improper purposes w wil take all reasonable and appropriate steps to recover diverted funds ot insure the restoration of diverted funds and the dedication of the other scholarship funds held by the grantee w determines any part of the tf scholarship has been used for improper purposes and the recipient has not w will withhold further payments on previously diverted scholarship funds the pazticular scholarship until assurances that future diversions will not occur any delinquent reports have been submitted and it nas required the recipient to take extraordinary precaution to prevent future diversion from occurring determines any part of the scholarship has been used for improper purposes and the recipient has previously diverted scholarship funds w will withhold further payment until the three preceding conditions have been met and the diverted funds have been recovered or restored w will retain records pertaining to all scholarships to individuals these vecords wil include all information w secures to evaiuate the qualifications of potential recipients identification of recipients specification of the amount and purpose of each scholarship and any follow-up information which w obtains in complying with the requirements for obtaining reports and investigating jeopardized grants once the scholarship is awarded it will not be terminated if the recipient’s parent ox guardian terminates employment with x there will be no express or implied suggestion condition or requirement that the recipient's parent or guardian render future services incentive to recruit employees renewal of the scholarship will be determined on a case by case basis awards may be senewed up to three years or until a bachelor's degree is earned which ever occurs first provided the predetermined cumulative grade point average has been maintained the renewal is not dependent on the recipient’s parent or guardian still being employed by x sec_4945 and expenditures made by a private_foundation of the code provides that the term taxable_expenditure sec_4945 means any anount paid_or_incurred by a private_foundation as a grant to an individual for travel study or other similar puzposes by euch individeal unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated tha‘ of the code impose certain excise_taxes on taxable the program will not be a means of the b an educational_organization described in section the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is ta be used for study pincite tb a gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 b is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill talent of the grantee if the recipient of such prize or award or sec_53 c a private_foundation must demonstrate that of the regulations provides that to secure approval its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and grantees performed activities that the grants are intended to finance iif the foundation plans to obtain reports to determine whether the if a child of c b of the code proc the recipient will not a scholarship grant that meets the provisions of sets forth guidelines to be used in an employee of the particular employer to waich as that section read before the tax reform act of a private foundation’s program satisfies the seven condirions set proc and meets the the service will assume the grants revproc_76_47 determining whether a grant made by a private_foundation under an employer- related program to the program relates is seczion a forth in sections dollar_figure through dollar_figure of rev percentage_test described in sec_4 mee the provisions of sec_127 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of rev without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation's creator and the relevant employer the grants will not be used as a means of inducement to recruit empioyees nor will a grant be terminated if the employee leaves the employer would be of particular benefit to the relevant employer or to tne foundation section dollar_figure of rev_proc provides a percentage_test guideline a program that awards grants to children of employees states in the case of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year year to such children dees not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program wil meet the requirements of either the percent or a program that awards grants to children of employees of or the number of grants awarded under the program in any percent percentage_test of section dollar_figure applicable to a course of study that a particular employer be restricted in it it is based is further c b proc records should be maintained to show that you meet the applicable_percentage test of sec_4 this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in rey you will include as eligible only those children who meet the eligibility standards described in rev_proc this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to section i17 a made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of rev_proc must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 q of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excindable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee ox for a purpose that is inconsistent witn the purpose described in sec_170 b the approval of your employer-related grant-making program is approval this determination only covers the grant programs described above thus approval shall apply to subsequent qrant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this detexmination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records if you have any questions please contact the person whose nane and telephone number are shown above robert choi director exempt_organizations rulings and agreements sincerely yours of the code a one-time please a
